Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 6/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 10-13, 15-16, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dikau et al. (US 2019/0086050) (hereinafter Dikau).
Re claim 1: Dikau teaches a low beam optical module, comprising a lens (7, figs. 5, 6), a light-shielding sheet (9, figs. 2 and 5) and at least one light concentrating portion (2, figs. 1-6), wherein the light-shielding sheet (9) comprises a light-shielding sheet body (1, figs. 1-6); an upper edge (edge of 9, fig. 2) of a front end (right end of 1, fig. 2) of the light-shielding sheet body (1) is provided with a low beam cutoff line structure (cut-off line of the low beam, see para [0050]); a front end surface (5, fig. 2) and a rear end surface (10, fig. 2) of the light-shielding sheet body are transparent (PC or PMMA, see para [0006]); the light concentrating portion (2) is connected to a rear end (rear end of 10, fig. 2) of the light-shielding sheet (9); the lens (7) is arranged in front of the light-shielding sheet (9); an outer contour surface (outer contour of 2, fig. 2) of the at least one light concentrating portion (2) is engaged with a lower surface (lower surface of 1, fig. 2) of the light-shielding sheet body (1), so that the light-shielding sheet body (1) can receive emitted light (see fig. 6) of the light concentrating portion (2) and refract the light from the front end surface (see fig. 6) to the lens (7), and then the light is projected to form a low beam region III beam shape (see fig. 7) (Note: Dikau teaches all of the claimed structural limitations and therefore  is capable of forming a low beam region III beam shape).

Re claim 2: Dikau teaches an upper surface (10, fig. 2) of the light-shielding sheet body (1, fig. 2) is provided with a reflection enhancing coating (9, fig. 2) (reflective coating, see para [0048]) or a reflection enhancing film.

 Re claim 4: Dikau teaches the front end surface (front end surface of 1, fig. 1) of the light-shielding sheet body (1, fig. 2) is a rear concave arc surface (see figs. 1 and 4).

Re claim 10: Dikau teaches the lens (7, fig. 5) is a convex lens (see fig. 5) or a Fresnel lens. 

Re claim 11: Dikau teaches the light concentrating portion (2, fig. 2) is a light concentrating cup (cup of 4, fig. 2) (see fig. 5), and the outer contour surface of the light concentrating cup (outer surface of cup of 4, fig. 2) is a curved structure (see fig. 2) of which an opening diameter (diameter of cup of 4, fig. 2) is gradually increased from a rear end (left end fig. 2) to a front end (right end fig. 2); or the light concentrating portion (2) is of a protruding structure (end surface of 4 protrudes backwards, fig. 2) which protrudes backwards with respect to the rear end surface of the light-shielding sheet body (rear end surface of 10, fig. 2).  

Re claim 12: Dikau teaches a low beam illumination module, comprising the above low beam optical module according to claim 1 (see rejection of claim 1) and light sources (light sources, see para [0043]), wherein each light concentrating portion (2, fig. 1) is correspondingly provided with the light sources (see para [0043]).  

Re claim 13: Dikau teaches a vehicle lamp, comprising the low beam illumination module according to claim 12 (see abstract and rejection of claim 12).  

Re claim 15: Dikau teaches an upper surface (10, fig. 2) of the light-shielding sheet body (1, fig. 2) is provided with a reflection enhancing coating (9, fig. 2) (reflective coating, see para [0048]) or a reflection enhancing film.  

Re claim 16: Dikau teaches the front end surface (front end surface of 1, fig. 1) of the light-shielding sheet body (1, fig. 2) is a rear concave arc surface (see figs. 1 and 4).  

Re claim 21: Dikau teaches the light concentrating portion (2, fig. 2) is a light concentrating cup (cup of 4, fig. 2) (see fig. 5), and the outer contour surface of the light concentrating cup (outer surface of cup of 4, fig. 2) is a curved structure (see fig. 2) of which an opening diameter (diameter of cup of 4, fig. 2) is gradually increased from a rear end (left end fig. 2) to a front end (right end fig. 2); or the light concentrating portion (2) is of a protruding structure (end surface of 4 protrudes backwards, fig. 2) which protrudes backwards with respect to the rear end surface of the light-shielding sheet body (rear end surface of 10, fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dikau et al. (US 2019/0086050) in view of Naganawa et al. (US 2008/0239745) (hereinafter Naganawa).
Re claim 3: Dikau fails to teach the reflection enhancing coating is an aluminum coated layer.  
Naganawa teaches a reflection enhancing coating (221, fig. 1) is an aluminum coated layer (aluminum vapor deposition, see para [0029]).
Therefore, in view of Naganawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the reflection enhancing coating with an aluminum coated layer, in order to increase the reflection efficiency of the reflective coating.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the reflection enhancing coating with an aluminum coated layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claims 7 and 18: Dikau fails to teach the light concentrating portion and the light-shielding sheet are formed as an integrated part with respect to claims 7 and 18. 
Naganawa teaches a light concentrating portion (22, fig. 1) and the light-shielding sheet (222, fig. 1) are formed as an integrated part (see fig. 1) with respect to claims 7 and 18. 
Therefore, in view of Naganawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the light concentrating portion and the light-shielding sheet of Dikau, in order to reduce the number of working components in the module.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the light concentrating portion and the light-shielding sheet of Dikau since it has been held that integrating the light concentrating portion and the light-shielding sheet would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dikau et al. (US 2019/0086050) in view of Zhu et al. (US 2019/0017670) (hereinafter Zhu).
Re claim 5 and 17: Dikau fails to teach a lower portion of the at least one light concentrating portion is provided with a low beam region III forming structure protruding from the lower surface of the light-shielding sheet body with respect to claims 5 and 17.
Zhu teaches a lower portion of the at least one light concentrating portion (lower portion of 2, fig. 2) is provided with a low beam region III forming structure (5, fig. 2) protruding from the lower surface of the light-shielding sheet body (lower surface of 1, fig. 2) (see fig. 6) with respect to claims 5 and 17.
Therefore, in view of Zhu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a low beam region III forming structure protruding on the lower surface of the light-shielding sheet body, in order to adjust the low beam light output of the optical module to diffuse light to make the luminance of zone III to meet regulatory requirements [Zhu, 0019].

Re claim 6: Dikau fails to teach the light-shielding sheet body has a thickness of 0.5 mm to 2 mm.  
	It would have been an obvious matter of design choice to change the thickness of the light-shielding body of Dikau to a thickness of 0.5 mm to 2 mm to adjust the low beam light output distribution of the optical module, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dikau et al. (US 2019/0086050) in view of Nakaya (US 2014/0362596).
Re claims 8 and 19: Dikau fails to teach the light concentrating portion, the lens and the light-shielding sheet are integrally arranged with respect to claims 8 and 19.
Nakaya teaches the light concentrating portion (16a, fig. 4), the lens (18, fig. 4) and the light-shielding sheet (16, fig. 4) are integrally arranged (see fig. 5C) with respect to claims 8 and 19.
Therefore, in view of Nakaya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the light concentrating portion, the lens and the light-shielding sheet, in order to reduce the number of working components in the module.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate integrate the light concentrating portion, the lens and the light-shielding sheet of Dikau since it has been held that integrating the light concentrating portion, the lens and the light-shielding sheet would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Re claims 9 and 20: Dikau fails to teach two sides of the lens are connected with two sides of the light concentrating portion through connecting plates, respectively with respect to claims 9 and 20.
Nakaya teaches two sides of the lens (sides of 18, fig. 4) are connected with two sides of the light concentrating portion (two sides of 16a, fig. 5C) through connecting plates (16d, 16e, fig. 4), respectively with respect to claims 9 and 20.
Therefore, in view of Nakaya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connecting plates where two sides of the lens are connected with two sides of the light concentrating portion through the connecting plates, respectively, in order to integrate the lens and the light concentrating portion together to reduce the number of working components in the module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US 2022/0107066) and Gousset-Rousseau (US 2017/0292671) disclose a similar optical module with a lens and light shielding sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875